C. B. Smith, J., dissenting. This is a very remarkable case from the beginning to the ending, and justifies the truth of history, or poetry, or both, “ that truth is stranger than fiction.” I reluctantly dissent from the judgment of the majority of the court in this case, for whose judgment, learning and justice' I have great respect, and so feel that it is due to them as well as myself and the parties to the suit, to give the grounds of my dissent. I shall do so with as much brevity as possible consistent with a correct statement of the case, and enough of its facts to make myself understood. Anything like a full or . substantial statement of all the facts leading to, through and to the end of this suit would prolong this opinion far beyond what I intend or what is necessary to enable me to state intelligently the ground of my objection to the judgment. Appellant, William Ennor, is now an old man about eighty years of age and a widower. On August 20,1874, his wife, then living, was sick, and expecting soon to die, made this will, viz.: “I, Grace Ennor, wife of William Ennor, being sick and under the impression that I shall not recover, do this day assign over all personal property belonging to me unconnected with my said husband, in trust to Wm. Ennor, my said husband, in trust for my daughter, Alice Ennor, for the purpose hereinafter mentioned; also all moneys due me from my husband, which is as follows: All my personal property I give to my only child alive, Alice Ennor; all the furniture in the house; also my gold watch with all my clothes; also the policy of insurance in the Northwestern Insurance Company, at Milwaukee, Wisconsin, on my said husband’s life, or for ten years, if he lives, which insurance was made for my sole benefit. Now T appoint my husband, Wm. Ennor, my sole trustee for my daughter, Alice Ennor, wife of Martin Ennor, at Apple River, to act and transact all her affairs during his natural life, without the control of her said husband, he not to have nothing to do in her affairs. All to be managed by William Ennor, my said husband, as long as he lives. “ Grace Ennor. [Seal.]” This will is the source of all the property, both real and personal (including the note sued on), hereinafter mentioned. This will makes Wm. Ennor the trustee, to have possession of and control the property in trust for his daughter as long as he lives. In settling the estate of his wife, Wm. Ennor had judicial proceedings against certain parties to enforce the collection of debts due his wife, resulting in his buying at a judicial sale 160 acres of land in Wisconsin, on a foreclosure of a mortgage deeded to his wife, and taking the deed in his name, but without recital in the .deed that he held in trust for his daughter. Wm. Ennor, some time after this deed was made to him, became involved in litigation with the Cleveland Iron Company, and pending this controversy, conveyed this land to his daughter, Alice Ennor, but without any consideration in fact being paid to him for the land. While the land was then in his daughter’s name, William Ennor proposed to Thomas H. Hodson to sell him the land and cut it up in ten acre lots and sell it separately, and thus be able to realize better prices. After some preliminary negotiations between Alice and her father and Hodson, it was determined to make the sale, and the deed was executed by Alice Ennor to Thos. H. Hodson, for the sum of §6,000, and Hodson, then a young man without any property, or at least but little, gave his note payable to Alice Ennor for the §6,000, but without any security of any kind. The land was divided and parts of it sold at a good price, and the money received by appellee _ Hodson. About this time The Cleveland Iron Company attached the land as the property of Wm. Ennor, but this attachment was finally defeated and needs no further notice. Some time after the note of §6,000 was made and delivered William Ennor claims that his daughter assigned the note to him; also, without any consideration in fact passing for such assignment. After the note became due William Ennor frequently demanded payment of Hodson, but was put off with one pretext or another until • finally he flatly refused to pay the note, and told Ennor to sue on it, and that he would not get his money without suing. After the land was conveyed to Thos. H. Hodson, he sold in one way or another, eighty acres, realizing the gross sum of §4,110, and still had eighty acres of the land left. Apipellee refusing to pay the note, this suit was brought to enforce payment by William Ennór. The declaration declared on the note and its indorsement to the plaintiff in the usual manner. Defendant pleaded the general issue and a special plea denying the assignment, and gave notice that he would prove on the trial that plaintiff only held the note as ' agent for Alice Ennor, and that he paid and fully settled with Alice Ennor for the full amount of the note. On the trial William Ennor, plaintiff, and W. D. Ennor, son of Alice Ennor, both swear positively that Alice Ennor signed the indorsement with her own hand, and that they saw her sign it. Martin Ennor, the husband of Alice Ennor, swears that he thinks it is his wife’s signature. Alice Ennor testifies that she never indorsed the note and that it was not her signature. Princess Ennor testifies that she knew her mother’s handwriting, and that the writing on the hack of the note was not in her mother's handwriting. The defendant, Thos. H. Hodson, testifies that he does not think the indorsement genuine; thinks it a forgery. This was all the evidence upon the question of the genuineness of the assignment. 1 think the proof in this case entirely fails to overcome the positive testimony of the witnesses, who swear that this woman signed the indorsement. But it was a material and vital question in the case, and called for accurate and correct instructions from the court. Conceding all the equitable claims of Alice Ennor to the land and its proceeds, the note, it is clear, under the will of her mother in evidence, that the father was the legal custodian of all her property of every kind derived from her mother during his life, and that she did not have the right to take it out of his hands for any purpose. If he was abusing his trust, or squandering or wasting the estate, so as to forfeit his right to have the custody and control of this property, then the proper and only remedy was to go into a court of equity and have another trustee appointed. There is not one word of credible evidence in this case to show that William Ennor was abusing his trust, or was wasting the estate of his daughter, but, on the contrary, he was trying to possess himself of the money due on this note in strict compliance with the terms of the will. Alice Ennor and her accomplice were seeking to divest appellant of his right to control this estate without a shadow of right or authority. The evidence to my mind is clear and conclusive beyond all reasonable doubt, that this man, Thos. II. Hodson, aided by his brother, deliberately set about to cheat appellant entirely out of this note, and to cheat Alice Ennor out of as much of it as it was possib’e to get her to submit to. The defendant knew appellant held this note and was pressing him for collection, and that he claimed to be the legal and rightful owner of it by assignment, and yet, with this knowledge, he goes to Alice, who he knew did not have the note, and enters into a marvelous contract with her, getting her to release him from all responsibility on the note on payment to her, as recited in the agreement, of a sum of $3,442.43 in full payment of this note, and the conveyance to her of the remain-. ing eighty acre tract of this land; and yet, in the face of this writing prepared by the defendant and his brother (who is described by defendant as his “ attorney ”), the defendant himself swears that Alice Ennor was only paid $2,410, leaving in the hands of the defendant and his “ attorney,” who was his law partner in the office, the sum of $1,700 for some purpose unexplained by the defendant in this record. If the note was in fact assig -ed to appellant, as he swears, then the fact that he was the legal and rightful custodian of it under the will was ample consideration for the assignment to him, and he could not be deprived of his right to recover on the note, by any defense setting up remote or ultimate equity in Alice En-nor to the note after the death of appellant. If he was entitled to the possession and control of the estate until his death, then there is no escaping the conclusion that he was entitled to possess himself of the proceeds of the land by note through the forms of law. On the trial below, there was no claim made in the evidence that William Ennor was acting as the agent of his daughter, but, on the contrary, he was charged with forgery in making the assignment on the" note. Alice Ennor refused to call him her father and repudiated any right to act for her on his part. Under this state of the proof the plaintiff asked the court below to give the jury this instruction, as it would read without the words included in parenthesis : “The jury are instructed by the court, that if you believe from the evidence, that the plaintiff is (both) the (legal and equitable) owner of the note in question, and was such owner within about a month after its date by assignment from Alice Ennor, and if you further believe from the evidence that no part of said note has been paid to the plaintiff, then you should find a verdict in favor of the plaintiff and assess his damages at whatever sum may appear due, as shown on the face of said note, notwithstanding you may believe from the evidence that the defendant has paid and settled with Alice Ennor for wdiatever sum she may have demanded in payment of said note.” But the court refused to give the instruction as asked, but modified the sense by inserting the words “both” and “legal and equitable,” included in the parenthesis, and then gave it- This modification of the instruction not only made it positively erroneous, but, instead of it being an instruction for the plaintiff, became one for the defendant. The plaintiff had a right to have the instruction given if it contained a correct proposition of law, or, if not, to have it refused; or, if the court could so modify it as to state a correct rule of law in 'harmony with the plaintiff’s theory of the case, then to do so; hut it was unfair and unjust to the plaintiff to so modify his instruction as to make it directly in the teeth of what lie claimed to the jury, and then give it as for the plaintiff, thus turning it into a weapon against him. But, aside from this, I know of no rule of law which requires the legal holder of commercial paper to prove that he is also the equitable owner, before he can recover, nor do I believe any such case or authority can he found; and yet the above instruction told the jury in effect that, notwithstanding the plaintiff was in fact the lawful and legal holder of this note by assignment, and thus had the legal title, still that was not enough; he must go further and prove that he was also the equitable owner of the note. In Burnap v. Cook, 32 Ill. 168, the Supreme Court say: “ In this case the legal title to the note vested in the plaintiff at the time this suit was instituted. It is not a question that effects the rights of these parties whether any or what consideration was paid for the note by plaintiff below. The equities between the defendant in error and his assignor do not concern the plaintiff in error.” This case also holds that the legal title is sufficient to entitle the plaintiff to recover, and that the defendant can have no concern abo\it the equities as between the legal holder and his assignor. See also Mobley v. Ryan, 14 Ill. 51. Under the authority of these cases the modification of plaintiff’s instruction was erroneous. But the court proceeds on an entirely different theory when instructing for the defendant, and gives these two instructions: “ The court instructs the jury that if they believe from the evidence that at the time the note in controversy in this suit was delivered to William Ennor he was acting as agent of Alice Ennor, and that the note in question was the property of Alice Ennor, and if they further believe from the evidence that at the time of the commencement of this suit said note was still in fact the property of Alice Ennor and subject to her control, and that, before the commencement of said suit, the defendant, Thomas H. Hodson, had settled with Alice Ennor to her satisfaction and paid her the full amount due on said note, then the jury should find the issues for the defendant.” “The court further instructs the jury that if they believe from the evidence in this case that Alice Ennor is the owner of thei note in question, and that said William Ennor holds the same as her agent, and so held said note as such agent merely, and not in his own right, at the time the defendant paid said note to said Alice Ennor, if they believe from the evidence that the defendant did so pay the same to said Alice Ennor, as claimed by the defendant, that then the jury should find the issues for the defendant.” Besides adopting a different rule from the one given to the jury for plaintiff, these instructions are bad, because there is no evidence to support the assumption that defendant paid Alice Ennor the full amount of this note, nor is there any evidence or any claim below that appellant was acting as her agent. Both parties disclaimed any such theory. This instruction was asked by the plaintiff and refused by the court: “The court instructs the jury that if you believe from the evidence in this case that the note in question was assigned by Alice Ennor to the plaintiff before it was due, and that said note has not been paid to the plaintiff, then you' should find your verdict in favor of the plaintiff, even though it should appear from the evidence that the defendant Hodson settled with said Alice Ennor, and paid her money upon the note after it became due.” What the reason could be for refusing this instruction I am not able to comprehend. It was asked under the plaintiff's theory that he was the owner of the note by assignment, and there was ample evidence in the record to support his theory. I think it was error to refuse the instruction. Mobley v. Ryan, 14 Ill. 51, supra. There was no other instruction given for plaintiff to take its place, but, on the contrary, many other instructions asked by plaintiff of a similar character, and stating correct principles of law, as I think, were refused by the court. In no instruction in the record was the plaintiff’s theory of the case submitted to the jury, but, on the contrary, his own instructions were turned against him, and were thus made hostile to his position before the jury. Under the instructions the jury could only find for the defendant. I do not think the plaintiff has had a fair and just trial under the law in this case according to the due forms of law. I think the learned judge who tried the case has overlooked the rights of the plaintiff, and has unintentionally deprived him of the right of that trial by jury. I think the judgment ought to be reversed and remanded.